Name: Council Directive 88/665/EEC of 21 December 1988 amending several Directives concerning the approximation of the laws of Member States where there is provision in those Directives for publication in the Official Journal of the European Communities of attestations and certificates
 Type: Directive
 Subject Matter: tariff policy
 Date Published: 1988-12-31

 Avis juridique important|31988L0665Council Directive 88/665/EEC of 21 December 1988 amending several Directives concerning the approximation of the laws of Member States where there is provision in those Directives for publication in the Official Journal of the European Communities of attestations and certificates Official Journal L 382 , 31/12/1988 P. 0042 - 0043 Finnish special edition: Chapter 13 Volume 17 P. 0173 Swedish special edition: Chapter 13 Volume 17 P. 0173 COUNCIL DIRECTIVE of 21 December 1988 amending several Directives concerning the approximation of the laws of Member States where there is provision in those Directives for publication in the Official, Journal of the European Communities of attestations and certificates (88/665/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100a thereof, Having regard to the proposal from the Commission, In cooperation with the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas several Community Directives set out general provisions which concern in particular procedures for EEC approval, EEC type examination, EEC verification and other EEC certifications; whereas other specific Directives make reference to these procedures; Whereas in the context of the procedures for EEC approval and EEC type examination, a reciprocal system of information between Member States and/or authorized bodies as well as notification to the Commission of the certificates granted are provided for; whereas an extract of the certificates is also to be published in the Official Journal of the European Communities; Whereas the experience gained has shown that publication of extracts of certificates and attestations in the Official Journal does not appreciably improve the transparency of the matter, since this is already assured in a satisfactory manner by other means; whereas publication is therefore not essential and could be discontinued, HAS ADOPTED THIS DIRECTIVE: Article 1 The following Directives are hereby amended as follows: 1. Council Directive 71/316/EEC of 26 July 1971 on the approximation of the laws of Member States relating to common provisions for both measuring instruments and methods of metrological control (3), as last amended by Directive 87/355/EEC (4): in Annex I, point 5.1 is deleted, and in point 5.3 the reference to point 5.l is deleted; 2. Council Directive 76/767/EEC of 27 July 1976 on the approximation of the laws of Member States relating to common provisions for pressure vessels and methods for inspecting them (5), as last amended by Directive 87/354/EEC (6); in Annex I, point 4.1 is deleted, and in point 4.3 the reference to point 4.I is deleted; 3. Council Directive 79/196/EEC of 6 February 1979 on the approximation of the laws of Member States concerning electrical equipment for use in potentially explosive atmospheres employing certain types of protection (7), as last amended by Directive 84/47/EEC (8); in Article 6, paragraph 2 is deleted, and in Article 7 (1) the reference to Article 6 is deleted; 4. Council Directive 84/528/EEC of 17 September 1984 on the approximation of the laws of Member States relating to common provisions for lifting and mechanical handling appliances (9), as last amended by Directive 87/354EEC: in Annex I, point 5.1 is deleted, and in point 5.3 the reference to point 5.1 is deleted; 5. Council Directive 84/530/EEC of 17 September 1984 on the approximation of the laws of Member States relating to common provisions for appliances using gaseous fuels, safety and control devices for these appliances and methods of surveillance of them (10), as last amended by Directive 87/354/EEC: in Annex I, point 5.1 is deleted, and in point 5.3 the reference to point 5.1 is deleted; 6. Council Directive 84/532/EEC of 17 September 1984 on the approximation of the laws of Member States relating to common provisions for construction plant and equipment (11), as last amended by the Act of Accession of Spain and Portugal: in Annex I, point 4.1 is deleted, and in point 4.3 the reference to point 4.1 is deleted. Article 2 This Directive is addressed to the Member States. Done at Brussels, 21 December 1988. For the Council The President V. PAPANDREOU (1) OJ No C 156, 15. 6. 1987, p. 190 and OJ No C 309, 5. 12. 1988. (2) OJ No C 232, 31. 8. 1987, p. 7.(3) OJ No L 202, 6. 9. 1971, p. 1. (4) OJ No L 192, 11. 7. 1987, p. 46. (5) OJ No L 262, 27. 9. 1976, p. 153. (6) OJ No L 192, 11. 7. 1987, p. 43. (7) OJ No L 43, 20. 2. 1979, p. 20. (8) OJ No L 31, 2. 2. 1984, p. 19. (9) OJ No L 300, 19. 11. 1984, p. 72. (10) OJ No L 300, 19. 11. 1984, p. 95.(11) OJ No L 300, 19. 11. 1984, p. 111.